Case 21-07002-NGH      Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43          Desc Main
                                Document     Page 1 of 14




                    UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO



 IN RE:

 RTECH FABRICATIONS, LLC,                      Case No. 21-20048-NGH

       Debtor.


 JERRY CATT, JR.,

       Plaintiff,

 v.
                                               Adv. No. 21-07002-NGH
 RTECH FABRICATIONS, LLC,
 RANDALL ROBERTSON, and
 DRU-ANN ROBERTSON,

       Defendants.


                         MEMORANDUM OF DECISION


      Plaintiff Jerry Catt, Jr. (“Plaintiff”) filed this adversary proceeding seeking to

except from discharge a debt owed by Rtech Fabrications, LLC (“Rtech”) and obtain a

judgment against the member/managers of Rtech, Randall Robertson and Dru-Ann




MEMORANDUM OF DECISION - 1
Case 21-07002-NGH             Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43                  Desc Main
                                       Document     Page 2 of 14



Robertson (collectively the “Robertsons”). Rtech seeks dismissal of Plaintiff’s amended

complaint as against it and the Robertsons. 1 See Doc. No. 6 (“Motion to Dismiss”).

FACTUAL AND PROCEDURAL HISTORY

        Rtech is a limited liability company (“LLC”) operating in Coeur d’Alene, Idaho.

It specializes in custom vehicle builds and modifications. Plaintiff contracted with Rtech

from early 2016 through February 2020 to build and modify two custom vehicles. See

Doc. No. 8 (“Amended Complaint”). Plaintiff’s relationship with Rtech did not end well

and Plaintiff filed a complaint in the District Court of the First Judicial District of the

State of Idaho, Kootenai County (“State Court”), against Rtech and the Robertsons,

alleging claims for breach of contract, fraud, and alter ego veil piercing. Id. The State

Court subsequently entered an “Order for Issuance of Writ of Attached,” attaching certain

property owned by Rtech. Id. The next day, Rtech filed a chapter 11, subchapter V

bankruptcy. 2

        Plaintiff’s Amended Complaint seeks to except his claim against Rtech from

discharge pursuant to § 523(a) due to fraud, breach of contract, and violation of the Idaho

Consumer Protection Act. 3 Id. Plaintiff also seeks to “pierce the corporate veil” of Rtech

by establishing Rtech was the alter ego of the Robertsons, and thereby hold the

Robertsons personally liable to Plaintiff. Id.


        1
            The Robertsons have not made an appearance in this adversary proceeding.
        2
           Unless otherwise indicated, all statutory citations are to the Bankruptcy Code, Title 11 U.S.C.
§§ 101–1532. Additionally, all citations to “Rule” are to the Federal Rules of Bankruptcy Procedure and
all citations to “Civil Rule” are to the Federal Rules of Civil Procedure.
        3
            Plaintiff does not specify under which provisions of § 523(a) he is asserting his claim.



MEMORANDUM OF DECISION - 2
Case 21-07002-NGH       Doc 17      Filed 09/15/21 Entered 09/15/21 10:49:43      Desc Main
                                   Document     Page 3 of 14



       Rtech argues the Amended Complaint should be dismissed as to it due to

Plaintiff’s failure to state a claim. Doc. Nos. 6, 9. Namely, Rtech asserts Plaintiff has no

cognizable legal claim because, as an LLC and not an individual, Rtech is not subject to

the discharge exceptions found in § 523(a). Doc. No. 7 at 2. Additionally, Rtech seeks

dismissal of the non-bankruptcy defendants—the Robertsons—due to a lack of subject

matter jurisdiction. Id. at 9. The Court conducted a hearing on August 16, 2021, and

thereafter took the matter under advisement. The following decision constitutes the

Court’s conclusions of law in resolving the Motion to Dismiss.

DISCUSSION AND DISPOSITION

       A.     Motion to Dismiss for Failure to State a Claim

              1.     Legal Standard

       Rtech’s Motion to Dismiss is premised upon Civil Rule 12(b)(6), made applicable

here by Rule 7012(b). Civil Rule 12(b)(6) provides that a defendant may request

dismissal of a plaintiff’s complaint for “failure to state a claim upon which relief may be

granted.” When evaluating a Civil Rule 12(b)(6) motion, the Court must construe the

allegations found in the complaint in the light most favorable to the plaintiff. Torres v.

Nicholas (In re Nicholas), 556 B.R. 465, 469 (Bankr. D. Idaho 2016). To survive a Civil

Rule 12(b)(6) motion, the plaintiff must assert a plausible claim. Beach v. Bank of

America (In re Beach), 447 B.R. 313, 318 (Bankr. D. Idaho 2011) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 554–58 (2007)). To be plausible, the claim must be based on

“a cognizable legal theory.” Id.




MEMORANDUM OF DECISION - 3
Case 21-07002-NGH        Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43       Desc Main
                                  Document     Page 4 of 14



         Here, as noted, Plaintiff asserts his claim against Rtech should be excepted from

discharge pursuant to § 523(a) due to fraud, breach of contract, and violation of the Idaho

Consumer Protection Act. However, the Court finds § 523(a), as applicable to subchapter

V debtors through § 1192(2), applies only to individual debtors. As such, Plaintiff has

not asserted a cognizable claim and the Court will grant the Motion to Dismiss as to

Rtech.

               2.     Application of § 523(a)

         Rtech filed a voluntary chapter 11, subchapter V bankruptcy petition. Subchapter

V was created as part of the Small Business Reorganization Act of 2019 (“SBRA”). Pub.

L. No. 116-54, 133 Stat. 1079 (2019). Under the SBRA, a small business debtor—which

includes individuals, partnerships, and corporations—may seek confirmation of their plan

either consensually or through the cramdown provision of § 1191(b). See 11 U.S.C.

§ 1191. If confirmed consensually, the debtor is entitled to a discharge pursuant to

§ 1141(d), which is the same discharge applicable in a chapter 11 bankruptcy case. See

§ 1181(c). Section 1141(d)(2) explicitly applies § 523(a) to only individual debtors. See

§ 1141(d)(2) (“A discharge under this chapter does not discharge a debtor who is an

individual from any debt excepted from discharge under section 523 of this title.”). A

non-individual debtor’s discharge in a chapter 11 case is generally all encompassing, and

exceptions to discharge are limited. See In re Spring Valley Farms, Inc., 863 F.2d 832,

834 (11th Cir. 1989) (“A corporate debtor is not an individual debtor for the purposes of

Section 523.”); Yamaha Motor Corp. v. Shadco, Inc., 762 F.2d 668, 670 (8th Cir. 1985)




MEMORANDUM OF DECISION - 4
Case 21-07002-NGH         Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43        Desc Main
                                   Document     Page 5 of 14



(concluding that applying § 523 to a corporate debtor would “render meaningless

employment by Congress of the term ‘individual’”); In re MF Glob. Holdings, Ltd., 2012

WL 734175, at *3 (Bankr. S.D.N.Y. Mar. 6, 2012) (holding that “it is well-settled that

Section 523 does not apply to corporate debtors.”).

       However, if a chapter 11, subchapter V plan is confirmed via the cramdown

provision of § 1191(b), the debtor’s discharge is governed by § 1192. Under § 1192(2),

the debtor is granted a discharge “except any debt . . . of the kind specified in

section 523(a) of this title.” There is a question of whether § 1192(2)’s reference to

§ 523(a) applies only to individuals, or if it includes entity debtors, such as an LLC. Two

bankruptcy courts have addressed this issue. In each case, the bankruptcy court found

that the reference in § 1192(2) to § 523(a) only applies to individual debtors in

subchapter V. See Gaske v. Satellite Rests. Inc. Crabcake Factory USA (In re Satellite

Rests., Inc. Crabcake Factory USA), 626 B.R. 871 (Bankr. D. Md. 2021); Cantwell-

Cleary Co., Inc. v. Cleary Packaging, LLC (In re Cleary Packaging LLC), 2021 WL

2667735 (Bankr. D. Md. June 29, 2021). The Court agrees with these decisions.

                     a.      Plain Language of Sections 1192 and 523(a)

       First, the plain language of § 523(a) and § 1192 dictates that only an individual is

subject to the discharge exceptions listed in § 523(a). When dealing with issues of

statutory interpretation, the Court must first look to the language of the relevant statute.

Ransom v. MBNA Bank (In re Ransom), 380 B.R. 799, 806–07 (9th Cir. BAP 2007). In

doing so, the Court considers “‘the language itself, the specific context in which that




MEMORANDUM OF DECISION - 5
Case 21-07002-NGH       Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43            Desc Main
                                 Document     Page 6 of 14



language is used, and the broader context of the statute as a whole.’” Id. (quoting

Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)).

       Section 523(a) provides, in pertinent part, that “[a] discharge under section 727,

1141, 1192, 1228(a), 1228(b), or 1328(b) of this title does not discharge an individual

debtor . . ..” Section 523(a) (emphasis added). Section 1192(2) in turn provides:

                 If the plan of the debtor is confirmed under section 1191(b) of this
       title . . ., the court shall grant the debtor a discharge of all debts provided in
       section 1141(d)(1)(A) of this title, and all other debts allowed under section
       503 of this title and provided for in this plan, except any debt—
                 (1) . . .
                 (2) of the kind specified in section 523(a) of this title.

Section 1192(2) (emphasis added). In construing both statutes, the courts in Satellite

Restaurants and Cleary Packaging considered the importance of § 523(a)’s use of the

word “individual” and the reference to § 1192. Satellite Rests., 626 B.R. at 876; Cleary

Packaging, 2021 WL 2667735, at *4.

       In Satellite Restaurants, the court relied on the well-established canon of statutory

construction that every word in a statute must be given effect, so as to avoid rendering

any language superfluous. 626 B.R. at 876. By its own terms, § 523(a) only applies to

individual debtors. Additionally, the court in Satellite Restaurants found that, in

amending § 523(a) to include a reference to § 1192, Congress intended to limit the

application of § 523(a) to individual debtors in subchapter V cases. Satellite Rests., 626

B.R. at 876 (“Moreover, the reference to Section 1192 added to Section 523(a) by the

SBRA must be given meaning, and the only reasonable meaning is that Congress




MEMORANDUM OF DECISION - 6
Case 21-07002-NGH         Doc 17    Filed 09/15/21 Entered 09/15/21 10:49:43       Desc Main
                                   Document     Page 7 of 14



intended to continue to limit the application of the Section 523(a) exceptions in a

Subchapter V case to individuals.”).

       Plaintiff asserts that “debts of the kind specified in section 523(a)” should be

interpreted to reference those types of debts and should not be interpreted to mean

“debtors of the kind.” Doc. No. 11 at 12. Plaintiff argues § 1192(2)’s reference to

§ 523(a) should only act as a limitation on the types of debts excepted from discharge,

not the types of debtors. Id. In other words, Plaintiff asks this Court to view § 1192(2)’s

reference to § 523(a) as a reference only to the types of debt described in each of the 19

subsections of § 523(a). This reading of the statute, however, fails to account for

§ 523(a)’s reference to § 1192. See Satellite Rests., 626 B.R. at 876. Further, if Congress

wanted to specifically reference the types of debts described in each subsection of

§ 523(a), Congress could have easily done so by further refining the reference found in

1192(2) to “523(a)(1)-(19).” Congress chose not to do so. The Court therefore agrees

with the interpretation set forth in Satellite Restaurants and Cleary Packaging. In order

to give both § 523(a)’s reference to § 1192 and its reference to “individual” debtors

effect, the statute must be interpreted to mean the exceptions listed therein to a debtor’s

discharge—including a discharge under § 1192—only apply to an individual debtor.

                     b.      The Statutory Scheme Regarding Corporate Discharge

       This reading of § 1192 and § 523(a) is most consistent with the overall statutory

scheme of the Bankruptcy Code’s discharge provisions and chapter 11 as a whole. See

Ransom, 380 B.R. at 807 (quoting United Sav. Ass'n of Texas v. Timbers of Inwood




MEMORANDUM OF DECISION - 7
Case 21-07002-NGH           Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43                  Desc Main
                                      Document     Page 8 of 14



Forest Assocs., Ltd., 484 U.S. 365, 371 (“The overall statutory scheme often clarifies a

seemingly ambiguous provision because ‘only one of the permissible meanings [of that

provision] produces a substantive effect that is compatible with the rest of the law.’”).

        First, it is important to note that subchapter V is part of chapter 11. The corporate

discharge under chapter 11 has been “strenuously protected.” Cleary Packaging, 2021

WL 2667735, at *7 (citing Mallinckrodt PLC v. City of Rockford (In re Mallinckrodt

PLC), 2021 WL 2460227, at *4 (Bankr. D. Del. June 16, 2021)). The court in Cleary

Packaging noted that “the Bankruptcy Act of 1898 included exceptions to discharge for

certain corporate debtors.” Id. at *5. Subsequently, in 1978, Congress rejected that

approach and provided a more expansive discharge to corporate debtors in enacting the

Bankruptcy Code, representing “an intentional and decisive change by Congress with

respect to the scope of a corporate debtor’s discharge.” Id. Since 1978, Congress has

limited the corporate discharge though § 1141(d)(6). 4 However, this limitation on the

scope of a corporate debtor’s discharge is itself very narrow and took eight years to

become law. 5 Cleary Packaging, 2021 WL 2667735 at *7.




        4
          “Notwithstanding paragraph (1), the confirmation of a plan does not discharge a debtor that is a
corporation from any debt—(A) of a kind specified in paragraph (2)(A) or (2)(B) of section 523(a) that is
owed to a domestic governmental unit, or owed to a person as the result of an action filed under
subchapter III of title 31 or any similar statute or; (B) for a tax or customs duty with respect to which the
debtor—(i) made a fraudulent return; or (ii) willfully attempted in any manner to evade or to defeat such
tax or customs duty.” 11 U.S.C. § 1141(d)(6).
        5
         Section 1141(d)(6) was first introduced in 1998 as part of the Consumer Bankruptcy Reform
Act of 1998. H.R. 3150, 105th Cong. (1998). It did not become law until 2005, as part of the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005. P.L. 109-8, 119 Stat. 126 (2005).



MEMORANDUM OF DECISION - 8
Case 21-07002-NGH          Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43                 Desc Main
                                     Document     Page 9 of 14



         Because subchapter V is part of chapter 11, its discharge provision must be

interpreted consistent with chapter 11’s overall statutory scheme. 6 Moreover, in passing

the SBRA, Congress expressed no intention to further limit the scope of a non-

individual’s discharge in enacting § 1192. Satellite Rests., 626 B.R. at 878 (citing 290

H.R. Rep. No. 116-171, at p. 8 (2019),

https://www.congress.gov/116/crpt/hrpt171/CRPT-116hrpt171.pdf). When considering

the priority placed on the corporate discharge and the difficulty Congress faced with

passing even a limited exception, “the suggestion that Congress incorporated 19 new

exceptions to discharge for small corporations in a bill that was introduced in April 2019,

and signed into law by the President in April 2019, seems not only improbable but also

contradicts years of bankruptcy law and policy.” Cleary Packaging, 2021 WL 2667735,

at *7.

         When considering the plain language of § 523(a) and § 1192, as well as the history

of the corporate discharge and overall statutory scheme of chapter 11, the Court finds that

§ 523(a)’s discharge exceptions only apply to an individual debtor and § 1192(2)’s

reference to § 523(a) does not expand its applicability to entity debtors. Because Rtech is




         6
           Plaintiff points to case law interpreting chapter 12’s discharge provision, § 1228, as applying
§ 523(a) to non-individual debtors. See New Venture P’ship v. JRB Consol., Inc. (In re JRB Consol.,
Inc.), 188 B.R. 373 (Bankr. W.D. Texas 1995); Sw. Georgia Farm Credit, ACA v. Breezy Ridge Farms,
Inc. (In re Breezy Ridge Farms), 2009 WL 1514671 (Bankr. M.D. Ga. May 29, 2009). However, the
Court finds, consistent with the decisions in Satellite Restaurants and Cleary Packaging, that subchapter
V is sufficiently distinguishable from chapter 12 to warrant different treatment. See Cleary Packaging,
2021 WL 2667735, at *4 n.9. Moreover, the Court does not find the statutory analysis set forth in the
chapter 12 cases persuasive.



MEMORANDUM OF DECISION - 9
Case 21-07002-NGH           Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43       Desc Main
                                     Document      Page 10 of 14



an LLC, and not an individual, Plaintiff has not presented a legally cognizable claim. As

such, the Court will grant the Motion to Dismiss as to Rtech.

       B.     Motion to Dismiss for Lack of Subject Matter Jurisdiction

       The Court now addresses whether it has subject matter jurisdiction to adjudicate

Plaintiff’s claims against the Robertsons.

              1.       Legal Standard

       Any party, or the Court on its own initiative, may raise a federal court’s lack of

subject matter jurisdiction at any stage in the litigation, even after trial and the entry of

judgment. Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006). Here, Rtech invokes

Civil Rule 12(b)(1) when arguing this Court lacks subject matter jurisdiction over the

Robertsons.

       A Rule 12(b)(1) jurisdictional attack may be facial or factual. White v. Lee, 227

F.3d 1214, 1242 (9th Cir. 2000) (citation omitted). In a facial attack, the challenger

asserts that the allegations contained in a complaint are insufficient on their face to

invoke federal jurisdiction. Rtech makes such a facial attack, and the Court must

therefore presume the factual allegations of the Amended Complaint to be true and

construe them in the light most favorable to Plaintiff. Wolfe v. Strankman, 392 F.3d 358,

362 (9th Cir. 2004).

              2.       Jurisdiction

                       a.      The Statutory Structure

       Jurisdiction of bankruptcy courts is governed by statute. Congress conferred

“original but not exclusive jurisdiction of all civil proceedings arising under title 11, or


MEMORANDUM OF DECISION - 10
Case 21-07002-NGH        Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43         Desc Main
                                  Document      Page 11 of 14



arising in or related to cases under title 11” on the federal district courts. 28 U.S.C.

§ 1334(b). Congress permits district courts to refer “any or all cases under title 11 and

any or all proceedings arising under title 11 or arising in or related to a case under title

11” to bankruptcy courts. 28 U.S.C. § 157(a). In Idaho, the District Court has made such

a referral. See General Order No. 349.

       “‘Arising under’ and ‘arising in’ are terms of art.” Eastport Assocs. v. City of Los

Angeles (In re Eastport Assocs.), 935 F.2d 1071, 1076 (9th Cir. 1991). Proceedings

arising under title 11 are those that are created or determined by a statutory provision of

title 11. Id. (quoting Wood v. Wood (In re Wood), 825 F.2d 90, 96–97 (5th Cir. 1987)).

“‘[A]rising in’ proceedings are those that are not based on any right expressly created by

title 11, but nevertheless, would have no existence outside of the bankruptcy.” Id.

Proceedings “arising under title 11 or arising in a case under title 11” are “core” and, if

referred, the bankruptcy court may enter final orders and judgment subject to review

under 28 U.S.C. § 158.

       In addition, a bankruptcy court “may hear a proceeding that is not a core

proceeding but that is otherwise related to a case under title 11.” 28 U.S.C. § 157(c)(1).

In such cases, however, unless the parties consent to the bankruptcy court entering final

orders and judgments, the court must submit proposed findings of fact and conclusions of

law to the district court, and final orders and judgments are entered by the district court

after de novo review of those matters to which parties have objected. Id. To determine




MEMORANDUM OF DECISION - 11
Case 21-07002-NGH         Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43      Desc Main
                                   Document      Page 12 of 14



the existence of related to jurisdiction over such non-core matters, the test adopted by the

majority of the Circuit Courts of Appeals, and approved of by the Supreme Court, is

       whether the outcome of the proceeding could conceivably have any effect on
       the estate being administered in bankruptcy . . .. Thus, the proceeding need
       not necessarily be against the debtor or against the debtor’s property. An
       action is related to bankruptcy if the outcome could alter the debtor’s rights,
       liabilities, options, or freedom of action (either positively or negatively) and
       which in any way impacts upon the handling and administration of the
       bankrupt estate.

Celotex Corp. v. Edwards, 514 U.S. 300, 308 n.6 (quoting Pacor, Inc. v. Higgins, 743

F.2d 984, 994 (3d Cir. 1984) (emphasis in original); see also Fietz v. Great W. Savs. (In

re Fietz), 852 F.2d 455, 457 (9th Cir. 1988) (adopting the Pacor test in the Ninth Circuit).

In Celotex Corp., the Supreme Court noted that although Congress intended the “related

to” language to evidence a jurisdictional “grant of some breadth,” it was not intended to

be “limitless.” Id. at 308.

                     b.       The Claims Against the Robertsons Are Not Core

       Plaintiff’s claims against the Robertsons are based on breach of contract, violation

of the Idaho Consumer Protection Act, fraud, embezzlement, and veil piercing, which

would hold the Robertsons personally liable for Plaintiff’s claim against Rtech. These

claims do not “arise under” the Bankruptcy Code. These are not matters whose

“existence depends on a substantive provision of bankruptcy law.” Battle Ground Plaza,

LLC v. Ray (In re Ray), 624 F.3d 1124, 1131 (9th Cir. 2010). Plaintiff’s causes of action

against the Robertsons are not “created or determined by a statutory provision of the

Bankruptcy Code.” Id. They therefore do not “arise under” the Code.




MEMORANDUM OF DECISION - 12
Case 21-07002-NGH          Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43        Desc Main
                                    Document      Page 13 of 14



       Further, Plaintiff’s claims against the Robertsons do not “arise in” a bankruptcy

case. The claims do not constitute an “administrative matter unique to the bankruptcy

process that has no independent existence outside of bankruptcy and could not be brought

in another forum.” Ray, 624 F.3d at 1131–33. In fact, there appears to be substantial

overlap between Plaintiff’s claims pending against the Robertsons in State Court and the

claims Plaintiff advances against the Robertsons in this adversary proceeding. “If the

proceeding does not invoke a substantive right created by the federal bankruptcy law and

is one that could exist outside of bankruptcy, it is not a core proceeding; it may be related

to the bankruptcy because of its potential effect, but . . . it is an ‘otherwise related’ or

non-core proceeding.” Eastport Assocs., 935 F.2d at 1076 (quoting Wood, 825 F.2d at

97).

                      c.      The Claims Against the Robertsons Are Not “Related To”

       In determining whether Plaintiff’s claims against the Robertsons are “related to”

the bankruptcy, the Court must determine whether the outcome of the adversary

proceeding could conceivably have any effect on the estate being administered in

bankruptcy. If there is no conceivable effect, then dismissal is required for lack of

subject matter jurisdiction. Plaintiff’s written response to the Motion to Dismiss does not

address this Court’s subject matter jurisdiction over the Robertsons, and therefore, does

not identify a conceivable effect on the bankruptcy. See Doc. No. 11. When questioned

on this matter at hearing, counsel for Plaintiff was unable to effectively articulate what

conceivable effect there would be on the Rtech bankruptcy estate if Plaintiff prevailed on




MEMORANDUM OF DECISION - 13
Case 21-07002-NGH          Doc 17     Filed 09/15/21 Entered 09/15/21 10:49:43                 Desc Main
                                    Document      Page 14 of 14



his claims against the Robertsons. Neither has the Court identified a conceivable effect

on its own. Accordingly, the Court determines that Plaintiff’s claims against the

Robertsons are not “related to” and dismissal is required.

CONCLUSION

        The Court holds that an entity seeking discharge pursuant to § 1192 of subchapter

V is not subject to the discharge exceptions found in § 523(a). Additionally, the Court

lacks subject matter jurisdiction to adjudicate Plaintiff’s claims against the Robertsons.

The Court will grant Rtech’s Motion to Dismiss and enter an appropriate order

dismissing the adversary proceeding. 7

DATED: September 15, 2021


                                                 _________________________
                                                 NOAH G. HILLEN
                                                 U.S. Bankruptcy Judge




        7
          Rtech also filed a motion to strike a declaration filed by Plaintiff. Doc. No. 14. Given the
Court’s decision to grant Rtech’s motion to dismiss, the motion to strike is moot, and the Court will deny
the same.



MEMORANDUM OF DECISION - 14
